SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

995
CA 13-00014
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, AND LINDLEY, JJ.


SCOTT R. NORTZ, AS EXECUTOR OF THE ESTATE
OF RICHARD J. BROWN, DECEASED, INDIVIDUALLY
AND DOING BUSINESS AS GOLD CUP FARMS, INC.,
AND THOUSAND ISLANDS CHEESE, LLC,
PLAINTIFF-APPELLANT,

                     V                                            ORDER

MICHIGAN MILLERS MUTUAL INSURANCE COMPANY,
DEFENDANT-RESPONDENT.


BRINDISI, MURAD, BRINDISI, PEARLMAN, JULIAN & PERTZ, LLP, UTICA
(RICHARD PERTZ OF COUNSEL), FOR PLAINTIFF-APPELLANT.

COSTELLO, COONEY & FEARON, PLLC, CAMILLUS (SHANNON R. BECKER OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Jefferson County
(James P. McClusky, J.), entered August 1, 2012. The order, insofar
as appealed from, granted the motion of defendant to compel appraisal.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on May 29 and June 6, 2013 and filed in the
Jefferson County Clerk’s Office on June 11, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court